PER CURIAM.
Affirmed. See Munoz v. City of Coral Gables, 695 So.2d 1283 (Fla. 3d DCA 1997) (holding that mere possession of currency is not legally determinative of possessory or ownership interest and is not sufficient to establish standing to contest civil forfeiture); United States v. $821,4-70.00 in U.S. Currency, 874 F.2d 298, 304 (5th Cir.1989) (“Unexplained naked possession of a cash hoard ... does not rise to the level of the possessory interest requisite for standing to attack the forfeiture proceeding.”).